Title: [From Thomas Jefferson to Boinod & Gaillard, 19 February 1784]
From: Jefferson, Thomas
To: Boinod & Gaillard


        [Annapolis, 19 Feb. 1784. Entry in SJL under this date and immediately below the entry for the letter to Boinod & Gaillard for 18 Feb. reads: “do. Connoissce. des tems pour 1785.” TJ’s letter of this date, supplementing his order for books of the previous date, has not been found. The volume of Connaissance des Temps for 1785 is listed in Library Catalogue, 1815, p. 115.]
      